"Whenever an assignment to the judge of probate is made, as provided by section 1 of this act, . . . all payments, pledges, mortgages, conveyances, sales, and transfers made within three months next before said assignment . . . shall be void . . ." Laws 1885, c. 85, s. 9. Whether this provision applies in the case of involuntary proceedings under section 7, and if it does whether the appointment of a messenger is an assignment within the meaning of section 9, are questions not necessary to be determined. The statute does not provide that the orders of the judge, appointing a messenger or requiring the debtor to execute an assignment, shall relate back to the time of filing the petition, or have effect from that date. If, immediately on the filing of the petition, and without notice to or a hearing of the debtor, the judge could appoint a messenger, he did not do so. The petition did not of itself operate as an assignment. Upon it no action was taken, and no order was made until March 19. Until that day the debtor was not divested of his title to the property. If the orders then made effected an assignment, the mortgage was not thereby avoided. It was not made within three months next before the assignment.
Judgment for the plaintiffs.
BLODGETT, J., did not sit: the others concurred.